NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN DE LOERA JIMENEZ,                          No.    16-73485

                Petitioner,                     Agency No. A044-125-516

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Juan de Loera Jimenez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeal’s (“BIA”) order dismissing an appeal from an

immigration judge’s decision denying his application for deferral of removal under

the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we dismiss in part and

deny in part the petition for review.

      We lack jurisdiction to consider Jimenez’s contention that the agency erred

in determining that his criminal conviction constituted a particularly serious crime

because he failed to raise the issue before the BIA. See Barron v. Ashcroft, 358
F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency).

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Jimenez failed to show it is more likely than not that he would

be tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of

torture too speculative).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                   16-73485